Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments 
In response to the amendments received 09/14/2022: 
Claims 1-20 are pending in the current application. Claims 8-17 are withdrawn without traverse. Claims 1, 5, and 18 have been amended. 
The previous prior art rejection is withdrawn in light of the amendment. However, a new prior art rejection is applied. All changed made to the rejection are necessitated by the amendment. 
Claim Interpretation
	Claims 1 and 18 recites “anode-free…”. For the purpose of compact prosecution anode-free will be interpreted as a battery having no separate active material layer formed on the anode current collector before initial charging and discharging. However, it is noted that the battery does in fact have an anode, which is a necessary component of a battery.
	Claims 1 and 18 recites “an anti-dendrite layer located between the separator layer and the anode current collector layer, wherein the anti-dendrite layer discourages dendrite formation”
Using the broadest reasonable interpretation any separator/electrolyte/adhesive/electrode layer would meet this limitation. 
Claims 1 and 18 recites “…the interfacial bonding layer increases an amount of electrical connectivity between the anode current collector layer and lithium deposited on the interfacial bonding layer during charging of the anode-free solid-state battery… the interfacial bonding layer comprises carbon as a conductive agent…”. The claim language does not give a clear-cut indication of the scope of the subject matter covered by the claim as well-defined boundaries of the invention are not defined as the language only recites a problem solved or result obtained, and one of ordinary skill in the art would not know from the claim terms what structures are encompassed by the claim. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 and 103 rejection is appropriate for these types of claims as well as for composition claims.
Therefore, for the purpose of compact prosecution the interfacial bonding layer will be interpreted as any layer between the anti-dendrite layer (which can be interpreted as an electrode/electrolyte/adhesive/separator etc.) and the anode current collector that comprises carbon. 
	Claims 1 and 18 recites “… a first amount of adhesion between the interfacial bonding layer and the anode current collector layer is greater than a second amount of adhesion between the anti-dendrite layer and the interfacial bonding layer”. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 and 103 rejection is appropriate for these types of claims as well as for composition claims. In light of the disclosure, as long as the anode layer forms/bonds/builds on the interfacial bonding layer, and doesn’t form underneath the interfacial bonding layer (between the interfacial layer and collector) it will read on this limitation. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0203757) in view of Chu et al. (US 2001/0041294). 
Regarding claim 1, Park teaches an anti-dendrite anode-free solid-state battery (P23-30) comprising: a cathode layer 40; an anode current collector layer 51; a lithium gel separator layer 60 between the cathode layer 40 and the anode current collector layer 51 (P47. 103), and an anti-dendrite layer, or protective layer 55 located between the lithium gel separator layer 60 and the anode current collector 51 (P91), wherein the anti-dendrite layer discourages dendrite formation (P99; Fig. 4-5). 
Park is silent in teaching an interfacial bonding layer located between the anti-dendrite layer and the anode current collector layer in direct contact on a first side with the anode current collector and in direct contact on a second side with the anti-dendrite layer, wherein: the interfacial bonding layer increases an amount of electrical connectivity between the anode current collector layer and lithium deposited on the interfacial bonding layer during charging of the anode-free solid-state battery; and a first amount of adhesion between the interfacial bonding layer and the anode current collector layer is greater than a second amount of adhesion between the anti-dendrite layer and the interfacial bonding layer; however, Chu, in a similar field of endeavor related to lithium batteries, teaches including in interfacial layer to facilitate even deposition of an electrode layer (P9-11). 
Chu teaches an interfacial layer, or wetting layer comprising carbon as a conductive agent (claims 1.6; P44), adhered to a current collector and in direct contact with an anode current collector and anti-dendrite, or protective layer on the other side (P11-15.31.41-50; Fig. 2), and therefore a first amount of adhesion between the interfacial bonding layer and the anode current collector layer is greater than a second amount of adhesion between the anti-dendrite layer and the interfacial bonding layer, such that the active material plated on the wetting layer behind the protective/anti-dendrite layer for even deposition (P50-52.95; Fig. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include an interfacial bonding layer located between the anti-dendrite layer and the anode current collector layer of Park, wherein: the interfacial bonding layer increases an amount of electrical connectivity between the anode current collector layer and lithium deposited on the interfacial bonding layer during charging of the anode-free solid-state battery; and a first amount of adhesion between the interfacial bonding layer and the anode current collector layer is greater than a second amount of adhesion between the anti-dendrite layer and the interfacial bonding layer to facilitate even deposition of the active material, as taught by Chu. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Regarding claim 2, modified Park in view of Chu teaches an interfacial bonding layer comprising carbon. 
Although modified Park is silent in teaching a presence of the interfacial bonding layer decreases an impedance of the anode-free solid-state battery one of ordinary skill in the art would expect such properties to be present since the interfacial layer of modified Park in view of Chu serves the same purpose as that of the instant disclosure. Additionally, the instant disclosure teaches that only the presence of the layer is necessary for the decreased impedance (P3.5). 
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are expected to be present.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be expected in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Therefore, the interfacial bonding layer of modified Park in view of Chu decreases an impedance of the anode-free solid-state battery. 
Regarding claim 4, modified Park teaches the anti-dendrite layer or protective layer comprises a lithium ion conductive polymer such as polyvinylidene fluoride (PVDF) (P89-90. 99).
Regarding claim 5, modified Park teaches the lithium gel separator layer comprises a scaffolding material or a porous membrane (P105); a salt (P32. 38); a solvent (P43); and at least one additive (P32). 
Regarding claim 6, modified Park teaches the salt and additive dissolved into the solvent (P37-39. 168-172. 179) and the electrolyte is filled into the open spaces within the non-reactive scaffold, or the electrolyte is injected into the assembly and therefore fills the pores/open spaces of the scaffold which can be performed at any step in the process (P119. 124. 179);
Modified Park teaches converting the electrolyte into a gel (P47. 141). Modified Park fails to teach the exact steps of claim 6, such as wherein the electrolyte, after being dispersed throughout the scaffold material is converted to a gel. However, it is noted that claim 6 is a product-by-process claim.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
There is no evidence that the product-by-process language as recited imparts specific structural characteristics to the product. As such, the separator of modified Park appears to meet the structure set forth.   Alternatively, any differences provided by the product-by-process limitation would provide a product that is obvious from the separator of modified Park.  Regarding product-by-process limitation, see MPEP § 2113.
Regarding claim 7, modified Park teaches the anti-dendrite layer, or protective layer is between 0.01 micrometers to 50 micrometers (P101). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I. The examiner takes note of the fact that the prior art range of 0.01 µm to 50 µm completely encompasses the claimed range of 0.05 µm to 10 µm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1 325, 1 330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Modified Park in view of Chu teaches that the thickness of the interfacial bonding layer is a result effective variable and between 50 angstroms and 0.1 µm (P42-43). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I The examiner takes note of the fact that the prior art range of 50 angstroms to 0.1 µm overlaps the claimed range of 0.05 µm to 5 µm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1 325, 1 330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Chu as applied to at least claim 1 above, and further in view of Maeda (US 2017/0214090).
Regarding claim 3, modified Park in view of Chu teaches the interfacial bonding layer, or wetting layer comprises carbon as a conductive agent. 
Modified Park in view of Chu is silent in teaching the specific type of carbon used to intercalate the lithium ions in the interfacial bonding layer, or acetylene black; however, Maeda, in a similar field of endeavor related to lithium batteries, teaches that carbonaceous materials capable of intercalating lithium ions for use in a lithium battery include acetylene black (P79). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use acetylene black as the carbon conductive agent of modified Park in view of Chu, as taught by Maeda, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable, of intercalating the lithium ions. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0203757) in view of Chu et al. (US 2001/0041294) and Amatucci et al. (US20180309093). 
Regarding claim 1, Park teaches a pouch-style anti-dendrite anode-free solid-state battery (P23-30. 125) comprising: a cathode layer 40; an anode current collector layer 51; a lithium gel separator layer 60 between the cathode layer 40 and the anode current collector layer 51 (P47. 103), and an anti-dendrite layer, or protective layer 55 located between the lithium gel separator layer 60 and the anode current collector 51 (P91), wherein the anti-dendrite layer discourages dendrite formation (P99; Fig. 4-5). 
Park is silent in teaching an interfacial bonding layer located between the anti-dendrite layer and the anode current collector layer in direct contact on a first side with the anode current collector and in direct contact on a second side with the anti-dendrite layer, wherein: the interfacial bonding layer increases an amount of electrical connectivity between the anode current collector layer and lithium deposited on the interfacial bonding layer during charging of the anode-free solid-state battery; and a first amount of adhesion between the interfacial bonding layer and the anode current collector layer is greater than a second amount of adhesion between the anti-dendrite layer and the interfacial bonding layer; however, Chu, in a similar field of endeavor related to lithium batteries, teaches including in interfacial layer to facilitate even deposition of an electrode layer (P9-11). 
Chu teaches an interfacial layer, or wetting layer comprising carbon as a conductive agent (claims 1.6; P44), adhered to a current collector and in direct contact with an anode current collector and anti-dendrite, or protective layer on the other side (P11-15.31.41-50; Fig. 2), and therefore a first amount of adhesion between the interfacial bonding layer and the anode current collector layer is greater than a second amount of adhesion between the anti-dendrite layer and the interfacial bonding layer, such that the active material plated on the wetting layer behind the protective/anti-dendrite layer for even deposition (P50-52.95; Fig. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include an interfacial bonding layer located between the anti-dendrite layer and the anode current collector layer of Park, wherein: the interfacial bonding layer increases an amount of electrical connectivity between the anode current collector layer and lithium deposited on the interfacial bonding layer during charging of the anode-free solid-state battery; and a first amount of adhesion between the interfacial bonding layer and the anode current collector layer is greater than a second amount of adhesion between the anti-dendrite layer and the interfacial bonding layer to facilitate even deposition of the active material, as taught by Chu. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Modified Park in view of Chu teaches the cathode layer, anode current collector layer, the separator layer, anti-dendrite layer, and interfacial bonding layer are contained in a pouch type battery (P125) and that any well-known structure can be included.
Modified Park is silent in teaching the pouch is flexible; however, Amatucci, in a similar field of endeavor related to solid-state batteries (P5. 29. 33-34) teaches that pouches for these batteries are typically flexible multilayer materials sealed to enclose the cell within (P9-10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the pouch of modified Park be flexible, as taught by Amatucci, because it is a well-known construction for pouches of batteries and allows a thin contained battery.
Regarding claim 19, modified Park teaches a liquid electrolyte that becomes a gel when exposed to heat (P131-143). 
It is noted that claim 19 is a product-by-process claim.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
There is no evidence that the product-by-process language as recited imparts specific structural characteristics to the product. As such, the electrolyte of modified Park appears to meet the structure set forth.   Alternatively, any differences provided by the product-by-process limitation would provide a product that is obvious from the separator of modified Park.  Regarding product-by-process limitation, see MPEP § 2113.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Chu and Amatucci as applied to at least claim 18 above, and further in view of Maeda (US 2017/0214090).
Regarding claim 20, modified Park in view of Chu teaches the interfacial bonding layer, or wetting layer comprises carbon as a conductive agent. 
Modified Park in view of Chu is silent in teaching the specific type of carbon used to intercalate the lithium ions in the interfacial bonding layer, or acetylene black; however, Maeda, in a similar field of endeavor related to lithium batteries, teaches that carbonaceous materials capable of intercalating lithium ions for use in a lithium battery include acetylene black (P79). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use acetylene black as the carbon conductive agent of modified Park in view of Chu, as taught by Maeda, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable, of intercalating the lithium ions. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). 
Response to Arguments
Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729